                                                       United States District Court
                                                       Central District of California
                                                                                                                                     JS-3

 UNITED STATES OF AMERICA vs.                                             Docket No.            CR 18-606-PSG

 Defendant          CHRISTINE CAROLYN VULICH                              Social Security No. 8      0      7   6
 akas:   Volich, Christine                                               (Last 4 digits)




                                                                                                                MONTH   DAY   YEAR
           In the presence ofthe attorney for the government, the defendant appeared in person on this date.    OS      14     19

 COUNSEL                                                             CJA Dominic Cantalupo
                                                                         (Name of Counsel)

    PLEA            ~x GU[LTY,and the court being satisfied that there is a factual basis for the plea. ~      NOLO    ~  NOT
                                                                                                            CONTENDERE   GUILTY
  FINDING           There being afinding/verdict of GUILTY,defendant has been convicted as charged of the offenses) of:
                    Attempted Bank Fraud; Aiding and Abetting, in violation of Title 18 U.S.C.§ 1344(2), 2(a), as charged in
                    Count 2 of the Indictment.

          Possession of Stolen Mail; Aiding and Abetting, in violation of Title 18 U.S.C. § 1708,2(a), as charged in
          Count 7 of the Indictment.
JUDGMENT The Court asked whether there was any reason why judgment should not be pronounced. Because no sufficient cause to the
AND PROB/ contrary was shown,or appeared to the Court,the Court adjudged the defendant guilty as charged and convicted and ordered that:
  COMM    Pursuant to the Sentencing Reform Act of 1984, it is the judgment of the Court that the defendant is hereby committed to the
  ORDER   custody of the Bureau of Prisons to be imprisoned for a term of:



12 months and 1 day. This term consists of 12 months and 1 day on each of Counts 2 and 7 of the
Indictment, to be served concurrently to each other.

It is ordered that the defendant shall pay to the United States a special assessment of$200, which is due
immediately. Any unpaid balance shall be due during the period ofimprisonment, at the rate of not less
than $25 per quarter, and pursuant to the Bureau of Prisons' Inmate Financial Responsibility Program.

It is ordered that the defendant shall pay restitution in the total amount of $99.69 pursuant to Title 18
U.S.C. § 3663A,to victims)as set forth in a separate victim list prepared by the Probation Office which
this Court adopts, and which reflects the Court's determination ofthe amount ofrestitution due to each
victim(s). The victim list, which shall be forwarded to the fiscal section ofthe Clerk's Office,shall remain
confidential to protect the privacy interests of the victim(s).

Restitution shall be due during the period of imprisonment, at the rate of not less than $25 per quarter,
and pursuant to the Bureau of Prisons' Inmate Financial Responsibility Program. If any amount of the
restitution remains unpaid after release from custody, monthly payments of at least 10% of defendant's
gross monthly income but not less than $25 whichever is greater, shall be made during the period of
supervised release and shall begin 30 days after the commencement of supervision.

CR-104(wpd 10/18)                                JUDGMENT &PROBATION/COMMITMENT ORDER                                                Page 1
 USA vs.    VULICH, Christine Carolyn                         Docket No.:   CR 18-606-PSG

The defendant shall be held jointly and severally liable with convicted codefendant Lamont Christopher
Taylor, II for the amount of restitution ordered in this judgment. The victims' recovery is limited to the
amount ofits losses and the defendant's liability for restitution ceases ifand when the victim receives full
restitution.

The defendant shall comply with General Order No. 18-10.

Pursuant to Guideline § SE1.2(a), all fines are waived as the Court finds that the defendant has
established that she is unable to pay and is not likely to become able to pay any fine.

The Court recommends that the Bureau ofPrisons conduct a mental health evaluation of the defendant
and provide all necessary treatment.

Upon release from imprisonment, the defendant shall be placed on supervised release for a term of
3 years on each of Count 2 and Count 7 of the Indictment, such terms to run concurrently under the
following terms and conditions:

1.      The defendant shall comply with the rules and regulations ofthe United States Probation &Pretrial
        Services Office and General Order 18-10.
2.      During the period of community supervision, the defendant shall pay the special assessment and
        restitution in accordance with this judgment's orders pertaining to such payment.
3.      The defendant shall refrain from any unlawful use ofa controlled substance. The defendant shall
        submit to one drug test within 15 days ofrelease from imprisonment and at least two periodic drug
        tests thereafter, not to exceed eight tests per month, as directed by the Probation Officer.
4.      The defendant shall participate in an outpatient substance abuse treatment and counseling program
        that includes urinalysis, breath and/or sweat patch testing, as directed by the Probation Officer.
        The defendant shall abstain from using illicit drugs,alcohol,and abusing prescription medications
        during the period of supervision.
5.      As directed by the Probation Officer, the defendant shall pay all or part of the costs of treating
        Court-ordered correctional treatment to the aftercare contractor during the period of community
        supervision. The defendant shall provide payment and proof of payment as directed by the
        Probation Officer. If the defendant has no ability to pay, no payment shall be required.
6.      The defendant shall apply all monies received from income tax refunds to the outstanding
        Court-ordered financial obligation.In addition,the defendant shall apply all monies received from
        lottery winnings, inheritance,judgments and any anticipated or unexpected financial gains to the
        outstanding Court-ordered financial obligation.
7.      The defendant shall not apply for, use and/or possess any form ofidentification and/or credit card,
        debit card or other access device in any name other than defendant's own true name.




CR-104(wpd 10/18)                       JUDGMENT &PROBATION/COMMITMENT ORDER                           Page 2
 USA vs.    VULICH, Christine Carolyn                                        Docket No.:       CR 18-606-PSG

8.      The defendant shall not obtain or possess any driver's license, Social Security number, birth
        certificate, passport or any other form ofidentification in any name,other than the defendant's true
        legal name,nor shall the defendant use, any name other than her true legal name without the prior
        written approval of the Probation Officer.
9.      The defendant shall submit her person, property, house, residence, vehicle, papers, computers [as
        defined in Title 18 U.S.C. § 1030(e)(1)], cell phones, other electronic communications or data
        storage devices or media,office,or other areas under the defendant's control,to a search conducted
        by a United States Probation Officer or law enforcement officer. Failure to submit to a search may
        be grounds for revocation. The defendant shall warn any other occupants that the premises may
        be subject to searches pursuant to this condition. Any search pursuant to this condition will be
        conducted at a reasonable time and in a reasonable manner upon reasonable suspicion that the
        defendant has violated a condition of her supervision and that the areas to be searched contain
        evidence of this violation.
10.     When not employed or excused by the Probation Officer for schooling, training, or other
        acceptable reasons, the defendant shall perform 20 hours of community service per week as
        directed by the Probation Office.
1 1.    The defendant shall cooperate in the collection of a DNA sample from the defendant.

The Court authorizes the Probation Office to disclose the Presentence Report to the substance abuse
treatment provider to facilitate the defendant's treatment for narcotic addiction or drug and alcohol
dependency. Further redisclosure of the Presentence Report by the treatment provider is prohibited
without the consent of the sentencing judge.

Based on the Government's motion,all remaining counts are ordered dismissed as to this defendant only.

The defendant is advised ofthe right to appeal.
 In addition to the special conditions of supervision imposed above, it is hereby ordered that the Standard Conditions of Probation and
 Supervised Release within this judgment be imposed. The Court may change the conditions of supervision, reduce or extend the period of
 supervision, and at any time during the supervision period or within the maximum period permitted by law, may issue a warrant and revoke
 supervision for a violation occurring during the supervision period.




                    /~r~ r
                    s
           Date                                                   U. S. District Judge/Magistrate Ju ge

 It is ordered that the Clerk deliver a copy of this Judgment and Probation/Commitment Order to the U.S. Marshal or other qualified officer.


                                                                  Clerk, U.S. District Court




             5 ~        ~~                                  BY
           Filed Date                                             Deputy Clerk



CR-104(wpd ]0/18)                             JUDGMENT &PROBATION/COMMITMENT ORDER                                                       Page 3
 USA vs.     VULICH, Christine Carolyn                                              Docket No.:     CR 18-606-PSG


 The defendant must comply with the standard conditions that have been adopted by this court (set forth below).

                                STANDARD CONDITIONS OF PROBATION AND SUPERVISED RELEASE

                                 While the defendant is on probation or supervised release pursuant to this judgment:
 1.   The defendant must not commit another federal, state, or local          9.    The defendant must not knowingly associate with any persons engaged
      crime:                                                                        in criminal activity and must not knowingly associate with any person
 2.   he defendant must report to the probation office in the federal               convictedofafelonyunlessgrantedpermissiontodosobytheprobation
      judicial district of residence within 72 hours of imposition of a             officer. This condition will not apply to intimate family members, unless
      sentence of probation or release from imprisonment, unless                    the court has completed an individualized review and has determined
      otherwise directed by the probation officer;                                  that the restriction is necessary for protection of the community or
 3.   The defendant must repoR to the probation office as instructed by             rehabilitation;
      the court or probation officer;                                         10.   The defendant must refrain from excessive use of alcohol and must not
 4.   The defendant must not knowingly leave the .judicial district                 purchase, possess, use, distribute, or administer any narcotic or other
      without first receiving the permission of the court or probation              controlled substance, or any paraphernalia related to such substances,
      officer;                                                                      except as prescribed by a physician;
 5.   The defendant must answer truthfully the inquiries ofthe probation      11.   The defendant must notify the probation officer within 72 hours ofbeing
      officer, unless legitimately asserting his or her Fifth Amendment             arrested or questioned by a law enforcement officer;
      right against self-incrimination as to new criminal conduct;            12.   For felony cases, the defendant must not possess a firearm, ammunition,
 6.   The defendant must reside at a location approved by the probation             destructive device, or any other dangerous weapon;
      officer and must notify the probation officer at least 10 days before   13.   The defendant must not act or enter into any agreement with a law
      any anticipated change or within 72 hours of an unanticipated                 enforcement agency to act as an informant or source without the
      change in residence or persons living in defendant's residence:               permission of the court;
 7.   The defendant must permit the probation officer to contact him or       14.   As directed by the probation officer, the defendant must notify specific
      her at any time at home or elsewhere and must permit confiscation             persons and organizations of specific risks posed by the defendant to
      ofany contraband prohibited by law or the terms ofsupervision and             those persons and organizations and must permit the probation officer to
      observed in plain view by the probation officer;                              confirm the defendant's compliance with such requirement and to make
 8.   The defendant must work at a lawful occupation unless excused by              such notifications;
      the probation officer for schooling, training, ar other acceptable      15.   The defendant must follow the instructions of the probation officer to
      reasons and must notify the probation officer at least ten days               implement the orders of the court, afford adequate deterrence from
      before any change in employment or within 72 hours of an                      criminalconduct,protectthepublicfromfurthercrimesofthedefendant;
      unanticipated change;                                                         and provide the defendant with needed educational or vocational
                                                                                    training, medical care, or other correctional treatment in the most
                                                                                    effective manner.




CR-104(wpd 10/18)                                   JUDGMENT &PROBATION/COMMITMENT ORDER                                                               Page 4
    ❑ ~ The defendant must also comply with the following special conditions (set forth below).


          STATUTORY PROVISIONS PERTAINING TO PAYMENT AND COLLECTION OF FINANCIAL SANCTIONS

           The defendant must pay interest on a fine or restitution of more than $2,500, unless the court waives interest or unless the fine or
 restitution is paid in full before the fifteenth (15th)day after the date of the judgment under 18 U.S.C. § 3612(fl(1). Payments may be subject
 to penalties for default and delinquency under 18 U.S.C. § 3612(g). Interest and penalties pertaining to restitution, however, are not applicable
 for offenses completed before April 24, 1996.

          If all or any portion of a fine or restitution ordered remains unpaid after the termination of supervision, the defendant must pay the
 balance as directed by the United States Attorney's Office. 18 U.S.C. § 3613.

          The defendant must notify the United States Attorney within thirty (30) days of any change in the defendant's mailing .address or
 residence address until all fines, restitution, costs, and special assessments are paid in full. 18 U.S.C. § 3612(b)(1)(F).

         The defendant must notify the Court (through the Probation Office) and the United States Attorney of any material change in the
 defendant's economic circumstances that might affect the defendant's ability to pay a fine or restitution, as required by 18 U.S.C. § 3664(k).
 The Court may also accept such notification from the government or the victim, and may,on its own motion or that ofa party or the victim, adjust
 the manner of payment of a fine or restitution under 18 U.S.C. § 3664(k). See also 18 U.S.C. § 3572(d)(3) and for probation 18 U.S.C. §
 3563(a)(7).

          Payments will be applied in the following order:

                    1. Special assessments under 18 U.S.C. § 3013;
                    2. Restitution, in this sequence (under 18 U.S.C. § 3664(1), all non-federal victims must be paid before the United
                      States is paid):
                              Non-federal victims (individual and corporate),
                              Providers of compensation to non-federal victims,
                              The United States as victim;
                    3. Fine;
                    4. Community restitution, under 18 U.S.C. § 3663(c); and
                    5. Other penalties and costs.

           CONDITIONS OF PROBATION AND SUPERVISED RELEASE PERTAINING TO FINANCIAL SANCTIONS

          As directed by the Probation Officer,the defendant must provide to the Probation Officer: (1)a signed release authorizing credit report
 inquiries;(2)federal and state income tax returns or a signed release authorizing their disclosure and(3)an accurate financial statement, with
 supporting documentation as to all assets, income and expenses ofthe defendant. In addition, the defendant must not apply for any loan or open
 any line of credit without prior approval of the Probation Officer.

          The defendant must maintain one personal checking account. All ofdefendant's income,"monetary gains," or other pecuniary proceeds
 must be deposited into this account, which must be used for payment ofall personal expenses. Records of all other bank accounts, including any
 business accounts, must be disclosed to the Probation Officer upon request.

         The defendant must not transfer, sell, give away, or otherwise convey any asset with a fair market value in excess of $500 without
 approval of the Probation Officer until all financial obligations imposed by the Court have been satisfied in full.

                               These conditions are in addition to any other conditions imposed by this judgment.




CR-104(wpd 10/18)                               JUDGMENT &PROBATION/COMMITMENT ORDER                                                         Page 5
 USA vs.      VULICH, Christine Carolyn                                         Docket No.:       CR 18-606-PSG




                                                                    RETURN

 1 have executed the within Judgment and Commitment as follows:
 Defendant delivered on                                                                      to
 Defendant noted on appeal on
 Defendant released on
 Mandate issued on
 Defendant's appeal determined on
 Defendant delivered on                                                                      to
      at
      the institution designated by the Bureau of Prisons, with a certified copy of the within Judgment and Commitment.

                                                                     United States Marshal


                                                              By
             Date                                                   Deputy Marshal




                                                                 CERTIFICATE

 I hereby attest and certify this date that the foregoing document is a full, true and correct copy ofthe original on file in my office, and in my
 legal custody.

                                                                    Clerk, U.S. District Court


                                                              By
             Filed Date                                              Deputy Clerk




                                                FOR U.S. PROBATION OFFICE USE ONLY


Upon a finding of violation of probation or supervised release, I understand that the court may(1)revoke supervision,(2)extend the term of
supervision, and/or(3) modify the conditions of supervision.

           These conditions have been read to me. I fully understand the conditions and have been provided a copy ofthem.


       (Signed)
                    Defendant                                                       Date




                    U. S. Probation Officer/Designated Witness                      Date




CR-104(wpd 10/18)                               JUDGMENT &PROBATION/COMMITMENT ORDER                                                           Page 6
